Exhibit FOR IMMEDIATE RELEASE-November 13, 2008 Anchor Funding Services, Inc. reports fiscal 2008 - third quarter results Boca Raton, FL (PR Newswire)/November 13, 2008 – Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results for its third quarter of 2008.The company reported 2008 third quarter finance revenues and net loss of $338,356 and $(240,427) as compared to finance revenues and net loss of $121,996 and $(225,121) for the comparable prior year period.The
